Title: From George Washington to Samuel Huntington, 21 March 1781
From: Washington, George
To: Huntington, Samuel


                  
                     Sir
                     Head Quarters New Windsor 21st March 1781.
                  
                  I returned to this place yesterday at Noon.  I did not prosecute my intention of visiting Springfield, as I wished not to be out of the line of communication from the Southward, on account of the important intelligences which may be hourly expected from that quarter.
                  Give me leave sincerely to congratulate Your Excellency and Congress upon the completion of the Confederation of the United States—An event long wished for—which I hope will have the happiest effects upon the politics of this Country, and which will be of essential service to our cause in Europe.  I have the honor to be with the highest Respect Yr Excellency’s Most obt and hble Servt
                  
                     Go: Washington
                  
               